Mr. Justice Holdom delivered the opinion.of the court. 2. Negligence, § 187* — when evidence sufficient to show that excavation was not made by defendants. In action for personal injuries alleged to have been caused by defendants’ acts in creating and negligently maintaining an excavation, evidence held sufficient to show that the excavation was not dug by defendants. 3. Negligence, § 131* — when no recovery for failure to prove connection with ownership or operation of agencies causing accident. In an action for personal injuries, there can be no recovery where there is a total failure to prove that defendants were connected with the ownership or operation of the agencies which caused the accident for injuries from which recovery is sought.